DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2015/0229892 A1) in view of Li (CN 104516177 A).
Note: Citations to pages/paragraphs/lines in Li refer to the attached English translation.
With respect to claim 1:	Dai teaches “a wavelength conversion module (100 or 100a or 100b or 100c), comprising a substrate (110) and a wavelength conversion layer (122, 124), wherein: the substrate has a first surface (112) and a second surface (114) opposite to each other (see Fig. 4), and the substrate comprises a plurality of turbulent portions (116, 116a), wherein the turbulent portions are recessed (see Fig. 4) in at least one of the first surface (see Fig. 5) and the second surface (see Fig. 3), and the wavelength conversion layer is disposed on the first surface of the substrate (see Figs. 2, 5)”.
Dai does not specifically teach “wherein a distribution area of the turbulent portions accounts for more than 60% of an exposure area of the substrate”.
However, Li teaches a wavelength conversion module (100) with turbulent portions (122) which account for more than 60% (paragraph 34; see Fig. 3b; the entire second surface 110b and annular area 114a are described being covered, amounting to substantially all of the exposed parts of the substrate) of an exposure area (110b+114a) of the substrate (110)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the wavelength conversion module of Dai by forming the turbulent portions on substantially all exposure areas of the substrate as suggested by Li in order to maximize the heat radiating area of the substrate and hence the heat radiating effect of the substrate (Li paragraph 34).
With respect to claim 2:	Dai in view of Li teaches “The wavelength conversion module according to claim 1 (see above)”.
Dai does not specifically teach “wherein a length of a longest side of each of the turbulent portions is less than 10% of a diameter of the substrate”.
However, Li teaches “wherein a length of a longest side of each of the turbulent portions is less than 10% of a diameter of the substrate (see Fig. 3b; there are more than ten turbulent portions 122 within the diameter of substrate 110, therefore the turbulent portion’s diameters must be less than 10% of a diameter of the substrate)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the wavelength conversion module of Dai by using the small turbulent portions taught by Li in order to reduce the noise generated when the substrate is spinning (Li paragraph 34).
With respect to claim 3:	Dai teaches “wherein a depth (d) of each of the turbulent portions is less than or equal to 0.5 millimeters (paragraph 43)”.
With respect to claim 4:	Dai teaches “wherein a material of the substrate comprises metal (paragraph 39)”.
With respect to claim 5:	Dai teaches “wherein the substrate has a wavelength conversion region (120) and an optical region (113) disposed in an adjacent manner (Fig. 2) in a circumferential direction (Fig. 2), wherein the wavelength conversion layer is located in the wavelength conversion region (see Fig. 2), and a reflective structure or a transparent structure is located in the optical region (paragraph 40)”.
With respect to claim 6:	Dai teaches “further comprising: a driver assembly (130), wherein the substrate further comprises a holder region (132), the wavelength conversion region surrounds the holder region (see Fig. 2), and the driver assembly is located in the holder region (see Fig. 4) and is configured to drive the substrate to rotate (paragraph 37)”.
With respect to claim 7:	Dai teaches “wherein the turbulent portions are equally spaced (see Figs. 3, 5) and arranged in an array in a radial direction (see Figs. 3, 5) and the circumferential direction of the substrate (see Figs. 3, 5)”.
With respect to claim 8:	Dai teaches “wherein the exposure area (112b) of the substrate is a regional area on the first surface outside the holder region, the wavelength conversion region, and the optical region (see Figs. 2, 5)”.
With respect to claim 9:	Dai teaches “wherein the turbulent portions are recessed in the first surface (Fig. 5)”.
With respect to claim 10:	Dai teaches “wherein a longest side of each of the turbulent portions (116a) is parallel to the radial direction (see Fig. 6)”.
With respect to claim 14:	Dai teaches “wherein the exposure area (parts of 114 not covered by 113 or 32) of the substrate is a regional area on the second surface outside the optical region and the holder region (see Fig. 3)”.
With respect to claim 15:	Dai teaches “wherein the turbulent portions are recessed in the second surface (see Figs. 3, 4)”.
With respect to claim 16:	Dai teaches “wherein a longest side of each of the turbulent portions (116a) is parallel to or perpendicular to the radial direction (Fig. 6)”.
With respect to claim 17:	Dai teaches “wherein shapes of the turbulent portions are completely or partially identical (see Figs. 2-6)”.
With respect to claim 18:	Dai teaches “wherein a cross-sectional shape of each of the turbulent portions comprises a semicircular, a half-capsule shape, or a rectangle (see Fig. 4)”.
With respect to claim 20:	Dai teaches “a projector (10 (Fig. 1)), comprising an illumination system (100+102), a light valve (104), and a projection lens (106), wherein the illumination system is configured to provide an illumination beam (40), the illumination system comprises a light source (102) and a wavelength conversion module (100), wherein: the light source is configured to provide an excitation beam (20), and the wavelength conversion module is disposed in a transmission path of the excitation beam (see Fig. 1), and the wavelength conversion module comprises a substrate (110) and a wavelength conversion layer (122, 124), wherein: the substrate has a first surface (112) and a second surface (114) opposite to each other (see Fig. 4), and the substrate comprises a plurality of turbulent portions (116, 116a), wherein the turbulent portions are recessed in at least one of the first surface (Fig. 2) and the second surface (Figs. 3, 4), and the wavelength conversion layer is disposed on the first surface of the substrate (Fig. 2), the wavelength conversion layer is configured to convert the excitation beam into a conversion beam (30), and the illumination beam comprises the conversion beam (see Fig. 1), the light valve is disposed in the transmission path of the illumination beam (see Fig. 1) and is configured to convert the illumination beam into an image beam (40), and the projection lens is disposed in a transmission path of the image beam (see Fig. 1) and is configured to project the image beam out of the projector (paragraph 35)”.
Dai does not specifically teach “wherein a distribution area of the turbulent portions accounts for more than 60% of an exposure area of the substrate”.
However, Li teaches a wavelength conversion module (100) with turbulent portions (122) which account for more than 60% (paragraph 34; see Fig. 3b; the entire second surface 110b and annular area 114a are described being covered, amounting to substantially all of the exposed parts of the substrate) of an exposure area (110b+114a) of the substrate (110)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the wavelength conversion module of Dai’s projector by forming the turbulent portions on substantially all exposure areas of the substrate as suggested by Li in order to maximize the heat radiating area of the substrate and hence the heat radiating effect of the substrate (Li paragraph 34).

Claims 11-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Li as applied to claims 1, 5-8 above, and further in view of Tsai et al. (US 2016/0077325 A1).
With respect to claim 11:	Dai in view of Li teaches “the wavelength conversion module according to claim 8 (see above)”.
Dai does not specifically teach “wherein the turbulent portions comprise a plurality of first turbulent portions and a plurality of second turbulent portions, the first turbulent portions are recessed in the first surface, and the second turbulent portions are disposed corresponding to the first turbulent portions and protrude from the second surface”.
However, Tsai teaches “wherein the turbulent portions (113) comprise a plurality of first turbulent portions (112) and a plurality of second turbulent portions (111), the first turbulent portions are recessed (see Fig. 2b) in the first surface (S2), and the second turbulent portions are disposed corresponding to the first turbulent portions (see Fig. 2b) and protrude from the second surface (S1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the wavelength conversion module of Dai with the corresponding first and second turbulent portions of Tsai in order to form turbulent portions on both sides of the substrate with the same stamping step (Tsai paragraph 40).
With respect to claim 12:	Dai teaches “wherein a longest side of each of the turbulent portions is parallel to or perpendicular to the radial direction (see Fig. 6)”.
With respect to claim 13:	Dai in view of Li teaches “The wavelength conversion module according to claim 8 (see above)”.
Dai further teaches “wherein the turbulent portions comprise a plurality of first turbulent portions (116)”.
Dai in view of Li does not specifically teach “wherein the turbulent portions comprise a plurality of first turbulent portions, a plurality of second turbulent portions, a plurality of third turbulent portions, and a plurality of fourth turbulent portions, the first turbulent portions are recessed in the first surface, the second turbulent portions are disposed corresponding to the first turbulent portions and protrude from the second surface, the third turbulent portions are recessed in the second surface, the fourth turbulent portions are disposed corresponding to the third turbulent portions and protrude from the first surface, and the first turbulent portions and the third turbulent portions are arranged in an alternating manner in a same radial direction”.
However, Tsai teaches “wherein the turbulent portions comprise a plurality of first turbulent portions (112), a plurality of second turbulent portions (111), the first turbulent portions are recessed in the first surface (see Fig. 2b), the second turbulent portions are disposed corresponding to the first turbulent portions and protrude from the second surface (see Fig. 2b)”.
Tsai does not specifically teach “a plurality of third turbulent portions, and a plurality of fourth turbulent portions, the third turbulent portions are recessed in the second surface, the fourth turbulent portions are disposed corresponding to the third turbulent portions and protrude from the first surface, and the first turbulent portions and the third turbulent portions are arranged in an alternating manner in a same radial direction”, however, the third and fourth turbulent portions are duplicates of the first and second turbulent portions, and it is prima facie obvious in light of the pertinent case law to duplicate a feature of the prior art (see in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see MPEP 2144.04(VI)(B)) and as for arranging the turbulent portions in the same radial direction Dai already does that (see Dai Fig. 3).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the wavelength conversion module of Dai with the corresponding first and second turbulent portions of Tsai in order to form turbulent portions on both sides of the substrate with the same stamping step (Tsai paragraph 40) and to additionally forth third and fourth turbulent portions as duplicates of the first and second turbulent portions and for the same reason and for forming the first and second turbulent portions (Tsai paragraph 40). 
With respect to claim 19:	Dai in view of Li teaches “the wavelength conversion module according to claim 1 (see above)”.
It is unclear whether or not Dai and/or Li teaches “wherein the turbulent portions are formed on at least one of the first surface and the second surface through punching performed on the substrate”.
However, Tsai teaches “wherein the turbulent portions are formed on at least one of the first surface and the second surface through punching performed on the substrate (paragraph 40)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the wavelength conversion module of Dai by using the punching method of making taught by Tsai due to the art recognized suitability of such a punching method for forming turbulent portions in a wavelength conversion module (Tsai paragraph 40).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875